Citation Nr: 1623084	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus and hypertension disabilities.

4.  Entitlement to service connection for an eye disorder, to include retinitis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for pinched nerves.

7.  Entitlement to service connection for inguinal and umbilical hernias.

8.  Entitlement to service connection for a bilateral foot disorder.

9.  Entitlement to service connection for a left thigh and hip disorder.

10.  Entitlement to service connection for loss of teeth.

11.  Entitlement to service connection for arthritis of both shoulders.

12.  Whether new and material evidence has been received to reopen a claim of service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran testified before the undersigned in a February 2015 video conference Board hearing, the transcript of which is included in the record.

Although the Veteran's August 2006 claim claimed service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (depression), the Board has recharacterized the claim as reflected on the title page. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

Regarding the claim for service connection for erectile dysfunction, the Veteran contends that his disability is either caused or aggravated by the service-connected diabetes and/or hypertension disabilities.  The Board notes that the Veteran has been granted service connection for "diabetes mellitus type II with hypertension."  The RO granted service connection for diabetes in a March 2006 rating decision based on herbicide exposure.  The evidence also shows that the Veteran's hypertension is secondary to the diabetes disability.  See August 2007 VA examination report.  As such, these service-connected disabilities should be separately rated by the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal regarding the issues of (1) service connection for an eye disorder, to include retinitis; (2) service connection for sleep apnea; (3) service connection for pinched nerves; (4) service connection for inguinal and umbilical hernias; (5) service connection for a bilateral foot disorder; (6) service connection for a left thigh and hip disorder; (7) service connection for loss of teeth; (8) service connection for arthritis of both shoulders; and (9) whether new and material evidence has been received to reopen a claim of service connection for hyperthyroidism.

2.  The Veteran has currently diagnosed bilateral sensorineural hearing loss as defined by VA regulation.

3.  The Veteran was exposed to loud noises (acoustic trauma) to both ears during service.

4.  Symptoms of bilateral hearing loss were not chronic in service. 

5.  Symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of separation. 

6.  Symptoms of bilateral hearing loss have not been continuous since service separation. 

7.  The Veteran's bilateral hearing loss is not etiologically related to service.

8.  The Veteran has currently diagnosed depression in accordance with the DSM criteria, but not PTSD.

9.  The Veteran's depression is not etiologically related to service. 

10.  The Veteran's erectile dysfunction has not been linked to service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for an eye disorder, to include retinitis have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of the appeal for service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of the appeal for service connection for pinched nerves have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. 
§§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of the appeal for service connection for inguinal and umbilical hernias have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The criteria for withdrawal of the appeal for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2015).

6.  The criteria for withdrawal of the appeal for service connection for a left thigh and hip disorder have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2015).

7.  The criteria for withdrawal of the appeal for service connection for loss of teeth have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

8.  The criteria for withdrawal of the appeal for service connection for arthritis of both shoulders have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 
38 C.F.R. §§ 20.202, 20.204 (2015).

9.  The criteria for withdrawal of the appeal for whether new and material evidence has been received to reopen a claim of service connection for hyperthyroidism have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

10.  The criteria for service connection for bilateral hearing loss have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

11.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

12.  The criteria for service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus and hypertension disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issues

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 
38 U.S.C.A. §§ 7104, 7105(d). 

In a statement dated February 4, 2015 and during the February 2015 Board hearing, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal regarding the issues of (1) service connection for an eye disorder, to include retinitis; (2) service connection for sleep apnea; (3) service connection for pinched nerves; (4) service connection for inguinal and umbilical hernias; (5) service connection for a bilateral foot disorder; (6) service connection for a left thigh and hip disorder; (7) service connection for loss of teeth; (8) service connection for arthritis of both shoulders; and (9) whether new and material evidence has been received to reopen a claim of service connection for hyperthyroidism.  Given his clear intent to withdraw his appeal, further action by the Board on these issues would not be appropriate. 
38 U.S.C.A. § 7105.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely letter dated in January 2007, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service treatment records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded a VA audiological examination in August 2010 and a psychiatric examination in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in detail below, the Board finds that the VA opinion and findings obtained in this case is adequate.  The VA nexus opinion provided considers all the pertinent evidence of record, the Veteran's reported in-service noise exposure, and provided a complete rationale for the opinion stated. 

The Board acknowledges that the Veteran has not been afforded a VA examination regarding his claim for service connection for erectile dysfunction.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing an indication that his erectile dysfunction may be associated with service or to a service-connected disability.  Further, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorders of his erectile dysfunction. 

Accordingly, the Board finds that no further development of the Veteran's claims for service connection for erectile dysfunction is required as there is no evidence indicating that the Veteran's currently diagnosed erectile dysfunction is related to service or to a service-connected disability.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of sensorineural hearing loss (organic disease of nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's psychiatric disorders and erectile dysfunction are not chronic diseases listed under 38 C.F.R. § 3.309(a); as such, those claims will be adjudicated using the general principles of service connection. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

Notably, VA implemented use of DSM-5, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014). Since the Veteran's appeal was certified to the Board prior to August 4, 2014, the DSM-IV is still the governing directive for this appeal.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that his currently diagnosed bilateral hearing loss is the result of his in-service noise exposure.  The Board notes that the Veteran has already been granted service connection for tinnitus.

The Veteran's service personnel records reflect a military occupational specialty (MOS) of clerk; however, the Veteran has credibly reported that he was exposed to loud noises during his service in Vietnam, including 105 Howitzers on jeeps, M16, M79, and grenade launchers.  The RO has conceded exposure to acoustic trauma in service.  The Board agrees and finds that the Veteran was exposed to acoustic trauma in service.

Next, the Board finds that the Veteran has a sensorineural hearing loss "disability" in both ears that meets the criteria of 38 C.F.R. § 3.385.  Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In an August 2010 VA audiological examination, speech discrimination in the right ear was 88 percent and 86 percent in the left ear.  As speech recognition scores using the Maryland CNC Test were less than 94 percent in both ears, the Veteran meets the meets the criteria for a bilateral hearing loss disability under 38 C.F.R. 
§ 3.385.

The Board next finds that symptoms of bilateral hearing loss were not chronic during active service.  The Board notes that audiometric test results dated prior to November 1967 are presumed to have been reported in units pursuant to standards set forth by the American Standards Association (ASA), unless otherwise indicated. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, any ASA units (found in service medical records) must be converted to ISO-ANSI units as appropriate.

Upon pre-induction examination in January 1968, the Veteran was not noted to have a hearing loss disorder.  In an August 2010 VA examination report, the examiner indicated that the results from the service entrance examination repot needed to be converted to ISO standards (the same calibration standard as the separation examination report in 1970).  As such, the Veteran's pre-induction puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 20, 5, 10, n/a, and 0 in the right ear.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as converted to ISO units, were 30, 5, 10, n/a, and -5, respectively.

The audiological evaluation conducted during the Veteran's September 1970 separation examination showed pure tone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 10, 0, 5, 30, and 0 decibels in the right ear.  In the left ear, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 0, 0, 5, 10, and 0, respectively.  A hearing loss disorder was not noted.

The Board finds that the record essentially shows that the Veteran's right and left ear hearing acuity was within normal limits both at the time of his entrance to active duty and upon his discharge.  The Board acknowledges that the September 1970 service separation showed pure tone threshold at 3000 Hertz in the right ear to 30 decibels, indicating some hearing impairment.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  However, a hearing loss disorder was not noted at service separation; as such, the Board finds that the Veteran's bilateral hearing loss was not chronic in service.

The Board also finds that the evidence of record does not establish any clinical manifestations of hearing loss to a degree of 10 percent or more within the applicable time period; as such, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  See 38 C.F.R. § 3.307(a)(3).
The Board next finds that symptoms of bilateral hearing loss have not been continuous since service separation.  In a March 2008 VA discharge summary, the Veteran was admitted for abdominal pain and acute renal failure.  During the evaluation, the Veteran complained that hearing loss in the left ear had been present for "months."  The Veteran did not report having hearing loss since service.  
In a June 2008 VA treatment note, the Veteran reported having hearing loss for "about 10 years."   

The Board finds that this evidence weighs against a finding of continuous hearing loss symptoms since service separation as the Veteran reported hearing loss more than 25 years after service separation.  The Board finds that this long lapse of time between service separation and symptoms of hearing loss weighs against a finding that the Veteran's bilateral hearing loss is related to service.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Further, the Veteran filed other claims for service connection, but did not mention hearing loss at any time prior to his August 2006 claim.  For example, in November 1970, only two months after service separation, the Veteran filed a claim for service connection for malaria and hepatitis, but did not mention hearing loss at that time.  Further, in December 2005, the Veteran filed claims for service connection for diabetes, arthritis, and hypothyroidism, but again did not mention symptoms of hearing loss.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his bilateral hearing loss, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain hearing loss in service and a lack of hearing loss symptomatology at the time he filed the other claims.  For these reasons, the Board finds that symptoms of hearing loss have not been continuous since service separation.

The Board next finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed bilateral hearing loss is not related to active service.  The Veteran was afforded a VA examination in August 2010.  The audiologist concluded that, based on the fact that the Veteran did not have a significat threshold shift in hearing of either ear when comparing his enlistment and separation hearing tests, it was less likely that his currently manifest bilateral hearing loss disability was related to his noise exposure in service.

The Board finds the August 2010 VA medical opinion to be probative as the examiner reviewed the claims file, addressed service treatment records, and provided an opinion supported by a clear and thorough rationale.  See Prejean,13 Vet. App. at 448-9.  As such, the Board finds that the August 2010 VA medical opinion weighs against a finding that the Veteran's hearing loss is etiologically related to service.

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed hearing loss to in-service acoustic trauma.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Sensorineural hearing loss is a medically complex disease processes because of its multiple possible etiologies.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the August 2010 VA audiologist who reviewed the in-service audiometric results and the Veteran's claims file.  Here, the Board attaches greater probative weight to the August 2010 VA audiologist's opinion than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Psychiatric Disorder

The Veteran maintains that he has a psychiatric disorder, to include PTSD, that is related to his service in the Republic of Vietnam.  

Although the Veteran served in the Republic of Vietnam, service personnel records show that his miliary occupation specialty was as a clerk and he did not serve in combat with the enemy.  See Veteran's DD Form 214.  

During the February 2015 Board hearing, the Veteran reported witnessing injuries and deaths of U.S. soldiers and of Vietnamese soldiers.  He also stated that he experienced mortar attacks during his tour in Vietnam.  As such, the Veteran essentially contends that his claimed stressors are related to his fear of hostile military or terrorist activity.  As such, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

Upon review of all the evidence of record, the Board finds that service connection for a psychiatric disorder, to include PTSD and depression is not warranted. 

The evidence includes service treatment records, which are absent for any complaints, diagnoses, or treatment of a psychiatric disorder.  In a September 1970 report of medical examination, a clinical psychiatric evaluation was normal.




The evidence also includes a VA psychiatric examination dated in July 2010.  The Board finds that the July 2010 VA examination is highly probative as to the Veteran's currently diagnosed psychiatric disorder and its etiology.  The examiner performed psychiatric testing, reviewed the claims file, and discussed the Veteran's psychiatric history in detail.  For example, the examiner indicated that the Veteran was seen at the Huntington Vet Center by a social worker beginning in March of 2008 where he was diagnosed with PTSD.  It was also noted that the Veteran had been hospitalized at a VA Medical Center on two occasions for psychiatric reasons.  The Veteran was admitted to the Acute Psychiatry Ward where he stayed from January 17, 2008 to January 22, 2008.  The Veteran was diagnosed with PTSD and depression not otherwise specified with a history of polysubstance abuse.  The Veteran was transferred to a subacute unit where he stayed between January 22,2008 and February 5, 2008.  The same diagnoses for the acute admission were used for the subacute admission. 

The July 2010 VA examiner further noted that the Veteran was seen by a licensed clinical social worker in the Mental Health Clinic of the VA Medical Center on one occasion in December 2006.  The Veteran was diagnosed with PTSD.  At that time, the Veteran was also reported to have stated that he spent most of his time in Vietnam in the field sometimes four to six months at a time.  The Veteran was described as stating that he was on combat missions "all the time."  The examiner also noted that, on two occasions, the Veteran was seen by a psychiatrist in the VA Mental Health Clinic in September 2006 and September 2007.  Although the Veteran was diagnosed with PTSD, the July 2010 VA examiner indicated that there was "very little evidence of an assessment."  In a January 2008, the Veteran was diagnosed with PTSD versus anxiety disorder not otherwise specified and depression not otherwise specified.  

The July 2010 VA examiner stated that the Veteran was seen by a clinical social worker on five occasions between January 2007 and January 2008 in the PTSD Clinic.  The Veteran again reiterated that he spent most of his time in Vietnam in the field, including Cambodia.  The Veteran stated that he had been abused by his father who was an alcoholic and witnessed the abuse of his mother.  The Veteran also reported having killed members of the enemy during ground attacks.  He described mortar attacks at Vinh Long and an incident in which he was sleeping with a local Vietnamese woman when he was awakened by her brother who was a member of the Vietcong.  

It was further noted by the July 2010 VA examiner that the Veteran was seen by a VA psychologist in January 2008.  At that time the Veteran denied childhood trauma.  The Veteran was specifically assessed for PTSD, but was not found to meet the criteria for PTSD.  Instead, the Veteran was diagnosed with depression not
otherwise specified.  

The July 2010 VA examiner also indicated that the Veteran was rather vague when asked to talk about traumatic events which took place in Vietnam.  The Veteran repeatedly stated that he did not remember the details.  The Veteran reported that he
was only stationed at Vinh Long for a couple of months where he witnessed small arms fire and performed perimeter searches and guard duty at the base.  When asked if there were other incidents which took place at Vinh Long which he found stressful, the Veteran stated "No."  When asked about any mortar attacks, the Veteran stated "all the time."  When asked how the Veteran reacted emotionally to the mortar attacks, the Veteran stated that he was scared.  The Veteran also stated that on one mission he witnessed the heads of numerous Vietcong which were placed on fence posts.

The July 2010 examiner stated that it was difficult to state the overall level of traumatic stress exposure in the Veteran's case.  The Veteran did report a high degree of traumatic stress, but was unable to provide much in the way of detail. Moreover, the examiner noted that the Veteran initially denied disciplinary infractions while in the military; however, the examiner did point out that there were at least three Article 15s in the Veteran's claims file.  Two of the Article 15s appeared to have been for missing curfew or not being present for duty.  The Veteran also received an Article 15 for possession of a habit-forming drug.  



After performing a mental status examination and other psychological testing, the July 2010 VA examiner diagnosed the Veteran with depression.   The examiner indicated that the Veteran did verbally endorse many symptoms of PTSD, but due to evidence that the Veteran was exaggerating his presentation, the examiner was unable to diagnose PTSD.  It was also noted that the Veteran was inconsistent in his responses during the interview which tended in some cases not to match previous statements documented in the medical records.  

In sum, while the July 2010 examination report recounted the medical records and Veteran's complaints of significant symptoms of depression and PTSD, due to inconsistencies in the Veteran's self-report and evidence of exaggeration on psychological testing, the examiner was not "comfortable assigning a diagnosis of posttraumatic stress disorder."  Moreover, the examiner indicated that the Veteran was experiencing a high degree of stress "related to his financial situation, his own health, and the health of his wife."  The Board finds the July 2010 VA examination report to be the most probative evidence of record regarding the Veteran's psychiatric disorders.

Although various other post-service treatment records diagnosed the Veteran with PTSD, many of these diagnoses were not in accordance with the DSM criteria and were solely based on the Veteran's reports.  See e.g., September 2006 VA treatment record, see also March 2008 to June 2010 Vet Center records.  As noted by the July 2010 VA examiner, on two occasions, the Veteran was seen by a psychiatrist in the VA Mental Health Clinic in September 2006 and September 2007 and, although the Veteran was diagnosed with PTSD, there was "very little evidence of an assessment."  Simple references in the medical record that the Veteran is being followed for PTSD or noting a diagnostic history of PTSD are not presented as comprehensive diagnoses, but are presented typically in summary or list format to give treatment providers an overview of the Veteran's various disorders, and in some cases, the medications prescribed for each.  Such non-diagnostic references may be based on a discussion with the Veteran.  In this case, the Veteran has often informed treatment providers that he has PTSD or is being treated for PTSD.  Such references may also be based on a review by the clinician of the Veteran's treatment records.  However, in a voluminous record such as this one, the variances in diagnoses, preliminary diagnoses, and questioned diagnoses, undoubtedly increases the likelihood of a disconnect between these informational references and the concurrent consensus of his psychiatric treatment providers as to his actual diagnosis.

Although some of the PTSD diagnoses of record may have conformed with the DSM criteria, the reports were based on the Veteran's reports, which the Board finds to be inconsistent and therefore not credible.  For example, in a December 2006 VA Mental Health Clinic note the Veteran was diagnosed with PTSD and reported that he was on combat missions "all the time."  However, during the July 2010 VA examination, the Veteran reported that he was only stationed at Vinh Long for a couple of months where he witnessed small arms fire and performed perimeter searches and guard duty at the base.  When asked if there were other incidents which took place at Vinh Long which he found stressful, the Veteran stated "No."  Moreover, during the July 2010 VA examination report, the Veteran denied having had previous disciplinary infractions while in the military; however, the record reveals that the Veteran had at least three Article 15s.  Further, the Veteran also denied having had a legal history, but notations in the record reveal that he was arrested 13 times in 1989.  Additionally, and as indicated by the July 2010 VA examiner, the Veteran did report a high degree of traumatic stress, but was unable to provide much in the way of detail.  There was also evidence of exaggeration on psychological testing, which the Board finds also reduces the Veteran's credibility.

Moreover, some of the PTSD diagnoses were rendered by licensed social workers and not a VA psychiatrist or psychologist as required under 38 C.F.R. 3.304(f)(3)) to confirm that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.  See e.g. February 2007 social work assessment (LCSW diagnosed PTSD).

Since the most recent supplemental statement of the case in January 2011, the Veteran submitted a statement from a Licensed Social Worker (LCSW) from the Huntington Vet Center, which noted that the Veteran had been in counseling since March 2008.  See correspondence dated January 2011 (document is dated 2/11/12 in VBMS).  Further, the January 2011 statement from the LCSW indicates that the Veteran's social and occupational impairment associated with PTSD is based on his "combat experience in Vietnam."  The Board notes that this opinion is inadequate to support the Veteran's claim for service connection for PTSD as it is based on an inaccurate factual premise-i.e., that the Veteran served in combat.  Further, 
38 C.F.R. 3.304(f)(3)) requires that  a VA psychiatrist or psychologist, and not a LCSW, confirm that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  

In sum, the Board finds that the most probative evidence of record is the July 2010 VA examination report.  The examiner reviewed the claims file, to include previous treatment records diagnosing the Veteran with psychiatric disorders, interviewed the Veteran, performed psychological testing, provided diagnoses in accordance with the DSM, and rendered an opinion supported by a well-reasoned rationale.  

The Board also notes that, as indicated in the previous section, the Veteran filed other claims for service connection, but did not mention a psychiatric disorder at any time prior to his August 2006 claim.  For example, in November 1970, only two months after service separation, the Veteran filed a claim for service connection for malaria and hepatitis, but did not mention a psychiatric disorder or psychiatric symptoms at that time.  Further, in December 2005, the Veteran filed claims for service connection for diabetes, arthritis, and hypothyroidism, but again did not mention symptoms of depression or PTSD.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for his psychiatric disorder, when viewed in the context of his action regarding his other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a psychiatric disorder in service and a lack of symptomatology at the time he filed the other claims.  

For these reasons, the Board finds that the greater weight of the probative evidence is against finding that the Veteran has a current diagnosis of PTSD.  Thus, in specific reference to the PTSD aspect of the appeal, the Board finds that in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As a result, the claim for service connection for PTSD is denied.

Moreover, the Board finds that no competent medical opinions are of record which support a relationship between the Veteran's currently diagnosed depression and active service, nor is there any other indication in the medical evidence of record that there is a relationship between the claimed psychiatric disability and active service.  Notably, the July 2010 VA examiner did not relate the Veteran's current depression to service, but instead, stated that the Veteran was experiencing a high degree of stress "related to his financial situation, his own health, and the health of his wife."  

The Board acknowledges the Veteran's contention that he has a psychiatric disorder that is related to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a psychiatric disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Psychiatric disorders are medically complex processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current psychiatric disability and his military service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a psychiatric disability.   For these reasons, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection Analysis for Erectile Dysfunction

During the February 2015 Board hearing, the Veteran indicated that his erectile dysfunction is related to his service-connected diabetes and/or hypertension disabilities.  

As noted in the introduction section above, the Board notes that the Veteran has been granted service connection for "diabetes mellitus type II with hypertension."  The RO has rated these disabilities together and has assigned a 40 percent rating.  The Board notes that the RO granted service connection for diabetes in a March 2006 rating decision based on herbicide exposure.  The evidence also shows that the Veteran's hypertension is secondary to the diabetes disability.  See August 2007 VA examination report.  As such, these service-connected disabilities should be separately rated by the AOJ.  

In an August 2007 VA diabetes and hypertension examination, the examiner listed the Veteran's medical history and noted that the Veteran complained of erectile dysfunction since the last couple of years.  As such, the Board finds that the Veteran has a current diagnosis of erectile dysfunction.  See Charles v. Principi, 16 Vet. App. 370 (2002) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Nonetheless, the Board finds that neither the Veteran nor his representative has provided any evidence, other than lay statements, regarding any connection between the Veteran's erectile dysfunction and service or to his service-connected disabilities.  In this regard, service treatment records are absent for any complaints, diagnoses, or treatment for erectile dysfunction.  

Further, although post-service treatment records have been reviewed, they do not contain an opinion regarding the etiology of the Veteran's erectile dysfunction.

In sum, the only evidence that the Veteran's erectile dysfunction is related to his service-connected hypertension or diabetes disabilities consists of the Veteran's own conclusory generalized lay statements.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Erectile dysfunction is a medically complex disease process because of its multiple possible etiologies.  

For these reasons, the Board finds that the competent and probative evidence of record does not establish a link between the Veteran's currently diagnosed erectile dysfunction and service or to a service-connected disability.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.


ORDER

The appeal for the claim of service connection for an eye disorder, to include retinitis is dismissed.

The appeal for the claim of service connection for sleep apnea is dismissed.

The appeal for the claim of service connection for pinched nerves is dismissed.

The appeal for the claim of service connection for inguinal and umbilical hernias is dismissed.

The appeal for the claim of service connection for a bilateral foot disorder is dismissed. 

The appeal for the claim of service connection for a left thigh and hip disorder is dismissed.

The appeal for the claim of service connection for loss of teeth is dismissed.

The appeal of the claim of service connection for arthritis of both shoulders is dismissed.

The appeal of the claim of whether new and material evidence has been received to reopen a claim of service connection for hyperthyroidism is dismissed.

Service connection for bilateral hearing loss is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD and depression is denied.

Service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus and hypertension disabilities is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


